     Case 3:21-cv-01414-JLS-MDD Document 3 Filed 09/13/21 PageID.65 Page 1 of 6



 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10   DAVID JOHN THISTLE,                                 Case No.: 21-CV-1414 JLS (MDD)
11                                      Plaintiff,
                                                         ORDER (1) GRANTING MOTION
12   v.                                                  TO PROCEED IN FORMA
                                                         PAUPERIS; AND (2) DISMISSING
13   FRANK LA ROSE,
                                                         COMPLAINT WITHOUT
14                                    Defendant.         PREJUDICE
15
                                                         (ECF No. 2)
16
17
18
19         Presently before the Court is Plaintiff David John Thistle’s Motion to Proceed In
20   Forma Pauperis (“IFP”) (“Mot.,” ECF No. 2). Plaintiff, proceeding pro se, alleges that
21   the Ohio Secretary of State’s candidacy forms and documents related to the 11th
22   Congressional District Special Election are unconstitutional. See generally “Compl.,” ECF
23   No. 1. Having considered carefully Plaintiff’s Complaint, IFP Motion, and the applicable
24   law, the Court GRANTS Plaintiff’s IFP Motion and DISMISSES WITHOUT
25   PREJUDICE Plaintiff’s Complaint.
26                              IN FORMA PAUPERIS MOTION
27         All parties instituting any civil action, suit, or proceeding in a district court of the
28   United States, except an application for writ of habeas corpus, must pay a filing fee of

                                                     1
                                                                               21-CV-1414 JLS (MDD)
     Case 3:21-cv-01414-JLS-MDD Document 3 Filed 09/13/21 PageID.66 Page 2 of 6



 1   $402.1 See 28 U.S.C. § 1914(a). An action may proceed despite a plaintiff’s failure to
 2   prepay the entire fee only if the party is granted leave to proceed in forma pauperis pursuant
 3   to 28 U.S.C. § 1915(a). See Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). A
 4   federal court may authorize the commencement of an action without the prepayment of
 5   fees if the party submits an affidavit, including a statement of assets, showing that the party
 6   is unable to pay the required filing fee. 28 U.S.C. § 1915(a).
 7          Plaintiff has filed an affidavit indicating that he receives $1,307 in Social Security
 8   benefits and $3,575.51 in VA compensation and pension for a total monthly income of
 9   $4,882.51. See Mot. at 2. Additionally, Plaintiff has a motor vehicle, a 2016 Kia Soul,
10   valued at $11,922.90, as well as other assets valued at $8,000. See Mot. at 3. Plaintiff
11   reports monthly expenses totaling $4,044.2 Id. at 5. Plaintiff also reports that he is
12   “homeless transient – motel & car as afforded.” Id. at 5. Given these facts, the Court
13   concludes that Plaintiff is unable to pay the requisite fees and costs. Accordingly, the Court
14   GRANTS Plaintiff’s Motion to Proceed IFP.
15                       SCREENING PURSUANT TO 28 U.S.C. § 1915(e)(2)
16   I.     Standard of Review
17          Because Plaintiff is proceeding IFP, his Complaint requires a pre-answer screening
18   pursuant to 28 U.S.C. § 1915(e)(2). See, e.g., Calhoun v. Stahl, 254 F.3d 845, 845 (9th
19   Cir. 2002) (per curiam) (holding 28 U.S.C. § 1915(e)(2) screening applies to non-prisoners
20   proceeding IFP); see also Lopez v. Smith, 203 F.3d 1122, 1126–27 (9th Cir. 2000) (en banc)
21   (discussing 28 U.S.C. § 1915(e)(2)). Under this statute, the Court must sua sponte dismiss
22
23   1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative fee of $52. See
24   28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court Misc. Fee Schedule, § 14 (eff.
     Dec. 1, 2020)). The additional $52 administrative fee does not apply to persons granted leave to proceed
25   in forma pauperis. Id.

26   2
       Under the line “regular expenses for operation of business, profession, or farm,” Plaintiff indicates he
     spends $2,000 a month, but Plaintiff did not attach a detailed statement of his business expenses as is
27   required by the application. See Mot. at 5. However, it does not appear that Plaintiff included this expense
28   in his “total monthly expenses” figure of $4,044. Even disregarding Plaintiff’s business expenses, the
     Court finds that Plaintiff is unable to pay the requisite fees and costs.

                                                           2
                                                                                            21-CV-1414 JLS (MDD)
     Case 3:21-cv-01414-JLS-MDD Document 3 Filed 09/13/21 PageID.67 Page 3 of 6



 1   a complaint, or any portion of it, that is frivolous, malicious, fails to state a claim, or seeks
 2   damages from defendants who are immune. See Lopez, 203 F.3d at 1126–27. Courts “may
 3   consider facts contained in documents attached to the complaint” to determine whether the
 4   complaint states a claim for relief. Nat’l Assoc. for the Advancement of Psychoanalysis v.
 5   Cal. Bd. of Psychology, 228 F.3d 1043, 1049 (9th Cir. 2000). “The purpose of [screening]
 6   is ‘to ensure that the targets of frivolous or malicious suits need not bear the expense of
 7   responding.’” Nordstrom v. Ryan, 762 F.3d 903, 920 n.1 (9th Cir. 2014) (citations
 8   omitted).
 9   II.    Plaintiff’s Factual Allegations
10          Plaintiff alleges that when he received forms and documents to declare his intent to
11   be a write-in candidate in the Ohio 11th Congressional District Special Election, he
12   “noticed the unconstitutional changes made.” Compl. at 2.3 Plaintiff appears to contend
13   that the form’s statement that a candidate “[m]ust be an inhabitant of the state from which
14   elected,” Compl. at 13, violates Article 1 of the U.S. Constitution, which requires that “No
15   Person shall be a Representative . . . who shall not, when elected, be an Inhabitant of that
16   State in which he shall be chosen,” U.S. Const. art. I, § 2. Plaintiff appears to take issue
17   with the omission of the phrase “when elected” from the forms distributed by the Ohio
18   Secretary of State.
19          Plaintiff states that “after several phone calls and verbal debates, the Office of the
20   Sec. of State in OHIO corrected the changes.” Compl. at 7. However, Plaintiff contends
21   that “changing your criminal activity to correct ‘Official Ballot Forms’ during a truncated
22   Special Congressional Election Cycle does not, I repeat DOES NOT hold you accountable
23   for the criminal activity of altering the US Constitution Article 1 in accordance with the
24   10th Amendment.” Id. (emphasis in original).
25   ///
26
27
28
     3
      Pin cites to Plaintiff’s complaint and associated exhibits refer to the blue CM/ECF page number stamped
     at the upper right corner of the page.

                                                        3
                                                                                        21-CV-1414 JLS (MDD)
     Case 3:21-cv-01414-JLS-MDD Document 3 Filed 09/13/21 PageID.68 Page 4 of 6



 1         As the Complaint is currently pleaded, the Court finds that Plaintiff lacks standing
 2   to bring the asserted claims. In order to bring a case in federal court, a plaintiff must
 3   demonstrate he or she has “standing.” U.S. Const., Art. III; Clapper v. Amnesty Intern.
 4   U.S.A., 568 U.S. 398, 408 (2013). “The plaintiff must have (1) suffered an injury in fact,
 5   (2) that is fairly traceable to the challenged conduct of the defendant, and (3) that is likely
 6   to be redressed by a favorable judicial decision.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540,
 7   1547 (2016), as revised (May 24, 2016) (citing Lujan v. Defenders of Wildlife, 504 U.S.
 8   555, 560–61 (1992)). “Standing focuses on whether a plaintiff has a ‘personal stake’ in
 9   the action such that she will be an effective litigant to assert the legal challenge at issue.”
10   Townley v. Miller, 722 F.3d 1128, 1135 (9th Cir. 2013). The United States Supreme Court
11   has explained the concept of standing as follows:
12                To establish Article III standing, an injury must be concrete,
                  particularized, and actual or imminent; fairly traceable to the
13
                  challenged action; and redressable by a favorable ruling.
14                Although imminence is concededly a somewhat elastic concept,
                  it cannot be stretched beyond its purpose, which is to ensure that
15
                  the alleged injury is not too speculative for Article III purposes—
16                that the injury is certainly impending. Thus, we have repeatedly
                  reiterated that “threatened injury must be certainly impending to
17
                  constitute injury in fact, and that [a]llegations of possible future
18                injury” are not sufficient.
19   Clapper, 568 U.S. at 409 (internal citations and quotations omitted).
20         It does appear from the Complaint that Plaintiff has a personal stake in this action
21   because he plans to run for the U.S. Representative seat in Ohio’s 11th Congressional
22   District, and he currently resides outside Ohio. See Townley, 722 F.3d at 1135. Plaintiff
23   claims that he “withdrew the maximum loan amount from his, David John Thistle, govt.
24   life insurance policy . . . to pay any and all fees and expenses for the 11th Ohio Special
25   Election.” Compl. at 2; see also id. at 5 (Ohio Inspector General complaint form wherein
26   Plaintiff listed “Thistle for Congress 11th District” as his employer and his position as
27   “Candidate for US Congress”). Furthermore, Plaintiff appears to be a resident of La Jolla,
28   California. See id. at 5 (Ohio Inspector General complaint form listing Plaintiff’s address

                                                    4
                                                                                 21-CV-1414 JLS (MDD)
     Case 3:21-cv-01414-JLS-MDD Document 3 Filed 09/13/21 PageID.69 Page 5 of 6



 1   in La Jolla, California). Therefore, it appears Plaintiff is not currently an inhabitant of the
 2   state where he is attempting to run for a congressional seat.
 3         However, Plaintiff does not adequately allege injury in fact. Plaintiff does not allege
 4   that the Ohio Secretary of State prevented him from filing his notice of candidacy or
 5   refused his application based on Plaintiff’s residency in California. In fact, Plaintiff states
 6   that after he notified the Ohio Secretary of State of the issue, the office “corrected the
 7   changes.” Id. at 7. As the Complaint is presently pleaded, it does not appear that Plaintiff
 8   has a “concrete, particularized, and actual or imminent” injury because he was not denied
 9   an opportunity to run for Congress based on the language at issue on the forms. See
10   Clapper, 568 U.S. at 409. Accordingly, Plaintiff lacks standing to maintain the present
11   action.
12                                         CONCLUSION
13         Based on the foregoing, the Court GRANTS Plaintiff’s Motion to Proceed IFP (ECF
14   No. 2) and DISMISSES WITHOUT PREJUDICE Plaintiff’s Complaint. Plaintiff MAY
15   FILE an amended complaint that adequately alleges Plaintiff’s standing within forty-five
16   (45) days of the date on which this Order is electronically docketed. Any amended filing
17   must be complete in itself, without reference to Plaintiff’s original Complaint. Any claim
18   not re-alleged in Plaintiff’s amended complaint will be considered waived. See S.D. Cal.
19   Civ L.R. 15.1; Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1546
20   (9th Cir. 1989) (“[A]n amended pleading supersedes the original.”); see also Lacey v.
21   Maricopa Cty., 693 F.3d 896, 928 (9th Cir. 2012) (noting that claims dismissed with leave
22   to amend which are not re-alleged in an amended pleading may be “considered waived if
23   not repled”).
24         Should Plaintiff fail to file an amended complaint within the time provided, the Court
25   will enter a final order dismissing this civil action with prejudice. See Lira v. Herrera, 427
26   F.3d 1164, 1169 (9th Cir. 2005) (“If a plaintiff does not take advantage of the opportunity
27   ///
28   ///

                                                    5
                                                                                21-CV-1414 JLS (MDD)
     Case 3:21-cv-01414-JLS-MDD Document 3 Filed 09/13/21 PageID.70 Page 6 of 6



 1   to fix his complaint, a district court may convert the dismissal of the complaint into
 2   dismissal of the entire action.”).
 3         IT IS SO ORDERED.
 4   Dated: September 13, 2021
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               6
                                                                         21-CV-1414 JLS (MDD)
